Title: To James Madison from George Erving, 7 January 1807
From: Erving, George
To: Madison, James


No. 20.(Duplicates.)
Sir,
Madrid January 7th. 1807.

My last letter (No. 19.) was of the 24th. Ulto;  I have now the honor to acknowledge the receipt of yours of November 10th. & of Mr. Wagners (in your absence) of October 3rd. which with the several inclosures therein referred to reached me on the 5th. Inst.
We received here some considerable time past thro’ the medium of the French & English Newspapers, information of the advances which had been made by a considerable Spanish force towards our frontier post at Nachitoches, & latterly it has been said, & generally believed, that the Spaniards have again retired to their former positions, but it is not understood whether they have been driven back by our troops, or by what means they were induced to recede, & it is very doubtful whether the Government has received any official information on the subject.  The general impression here at the time was that the advance of the Spanish Troops was an act of hostility, & no doubt was entertained but that it would be repelled by military force.  I have not received any communications from the Minister of State bearing the least allusion to that affair, nor has any thing respecting it appeared in the Court Gazette, which is considered as the vehicle for conveying impressions to the publick mind, in cases where it is desirable that such should be produced.  I conclude therefore that the proceeding of the Spanish Commander was wholly unauthorized, & will be disapproved of by his government; that it is disposed to pass over the transaction with as little noise as possible, & not to increase the difficulties of its actual situation by opening new causes of contest with us.  Perhaps this beleif receives some degree of countenance from the explanation which Mr. Cevallos has thought proper to give respecting the transactions at Cuba in the correspondence which was transmitted with my last letter; from the diminution of their excesses by sea, the injuries of this kind having been of late confined wholly to the port of Algesiras, & which, as I have endeavored to point out, are owing principally to a very infamous understanding which exists between the Cruizers & the Tribunal of that place; & finally from the apparently sincere intention which the Government now manifests to investigate & to punish the outrages in that quarter of late so much complained of.
Besides these in matter of minor consequence, I have observed a more than ordinary disposition to concede.  Whatever degree of importance these considerations may appear to have: still, certainly I would not surmise that any radical change is wrought in the temper or policy of the Government toward us.  If it be more inclined to a conciliatory course of conduct than formerly, this is a temporary disposition attributable only to the embarrassments of its actual situation.  The late attempts of the English, & even of General Miranda upon their Colonies, have awaken’d their attention to their interests in that quarter: As the present state of Europe places England as it were in the necessity of obtaining a footing there this Government must calculate upon every temptation being offered us to join in, or to promote the enterprizes of that Power, & their late misintelligence with France, & the very uncertain tenure by which they still enjoy the friendship of the Emperor, must have certainly diminished very much the perfect confidence which they formerly had on his assistance in the event of a rupture with the United States upon the old grounds of dispute.  Hence it appears probable that the report which prevails of new powers having been sent to the Marquis d’Yrujo, may be correct, & that some attempts to negotiate thro’ him, (at least with a view to gain time) may be made.  I received information lately thro’ a channel in which I think dependance may be placed, that orders had been dispatched to the Governors of New Mexico as well as of Cuba, to refrain from all acts of aggression against us, & to cultivate as much as possible an harmonious intercourse.
In reference to what is herein said respecting the proceedings at Algeciras, I have herewith the honor to transmit copies of four notes; Vizt; Mr. Cevallos’s of 18th. 23rd. & 27th. December, & mine of December 27th. being the suite of the correspondence (up to date December 14th.) inclosed in my last.
I wait only for some depositions from Cadiz to transmit to Mr. Cevallos the evidence promised by my note of December 27th., as specified in that of November 20th.  In what regards the transactions in the case of the "Romulus", I had depended upon obtaining thro’ the means of Mr. Kirkpatrick, our Consul at Malaga the relation & partner of Mr. Grivignee who paid 5,500. dollars to the Captors, the affidavit of that Gentleman; & also of his brother in Law, Mr. Newman, the ostensible &, as Mr. Kirkpatrick states, the bona fide shipper of the Cargo; but I have been disappointed in this object; the fact may, however, as I trust, be established by other means.
You will perceive that the Judge of the Tribunal is for the present suspended, & I flatter myself that the result of the investigation will be his dismissal, the entire reform of the Tribunal, & a termination to the Excesses which have been lately practised.
I think it proper to lay before you also copies of my late correspondence with the Consul at Malaga, not only as it relates to the proceedings referred to, but because in the course of it a difference of opinion has arisen between us respecting some very essential points of his Consular duties, upon which he has referred himself to you.  I have the honor to be, Sir, With the most perfect respect & Consideration Your very obt. Servant,

George W Erving


P. S.  The Correspondence (referred to) with Mr. Kirkpatrick being too large to be Sent to Cadiz by the post, it will go with the Original of this letter by a private conveyance to that port.


GWE

